755 N.W.2d 628 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ronald Mark DRAUGHN, Defendant-Appellant.
Docket No. 135367. COA No. 279041.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the motion for reconsideration of this Court's April 28, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would reverse the August 1, 2007 decision of the Court of Appeals and remand this case to the trial court for resentencing.